Citation Nr: 0822301	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  04-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
dysthymic disorder, to include the issue of a compensable 
rating earlier than July 18, 2003.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.


FINDINGS OF FACT

1.  The veteran's psychiatric symptomatology considerably 
impairs his ability to establish or maintain effective or 
favorable relationships with people and reduces his 
reliability, flexibility, and efficiency levels so as to 
result in considerable industrial impairment. 

2.  The evidence of record demonstrates that all impairment 
arising from the veteran's psychiatric disability warrants 
compensation. 


CONCLUSION OF LAW

Criteria for a 50 percent rating for the aggravation of the 
veteran's psychiatric disability by his service connected 
back disability rating were met as of December 29, 1987.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9433 (2007); 38 C.F.R. § 4.132, 
DC 9405.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran is currently diagnosed with a psychiatric 
disability that was determined to have been aggravated by his 
service connected back disability.  As such, the theory of 
entitlement in this case presupposes a base line level of 
impairment, which is increased in severity by a different 
service connected disability.  In cases such as this, a 
veteran is generally awarded compensation to the extent of 
the increase.  However, as it happens here, there is no 
evidence of any psychiatric impairment prior to an increase 
in severity of back complaints.  Moreover, as has been 
observed at VA psychiatric evaluations, the veteran's 
psychiatric condition was precipitated by his loss of 
employment, and since that was in large measure a result of 
the veteran's back disability, the link between the veteran's 
psychiatric condition and his back condition is obvious.  In 
view of this link, and the evidence of record, it is 
reasonable in this case to conclude that all impairment 
arising from the veteran's psychiatric disability warrants 
compensation.  

The veteran was initially granted service connection for a 
dysthymic disorder and assigned a noncompensable rating that 
was made effective in December 1987; this rating was 
increased to 10 percent which was made effective in July 
2003.

Prior to November 7, 1996, the rating schedule for 
psychiatric disabilities provided a 10 percent rating when 
the symptomatology of a veteran's psychiatric disability was 
less than the criteria for a 30 percent rating and there was 
emotional tension or other evidence of anxiety, that was 
productive of mild social and industrial impairment.

A 30 percent disability rating was assigned when a veteran 
had definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people; 
or when his psychoneurotic symptoms resulted in reduction of 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132; Johnson v. Brown, 7 Vet. App. 95 (1994).

A 50 percent disability rating was assigned when a veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels must have been so reduced 
as to result in considerable industrial impairment.  Id.

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms must also have been of such severity and persistence 
to cause severe impairment in the ability to obtain or retain 
employment.  Id.

The regulations for rating disabilities of mental disorders 
were revised effective November 7, 1996.  61 Fed. Reg. 52,700 
(Oct. 8, 1996).  These criteria remain in effect, and both 
the new and old criteria will be considered in this decision.  
Nevertheless, the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

Under the current regulations, a 10 percent rating is 
assigned for a psychiatric disorder under 38 C.F.R. § 4.130, 
DC 9433 when a veteran has occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or when symptoms are 
controlled by continuous medication.

A 30 percent disability rating is assigned when a veteran's 
psychiatric disability causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when a veteran's psychiatric 
disability causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is assigned when a veteran's 
psychiatric disability causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships.

The veteran's representative (in an August 2006 Informal 
Hearing Presentation) suggested that the veteran should be 
granted a rating of at least 30 percent, and perhaps 50 
percent, for dysthymia (reasoning that the veteran's 
psychiatric disability met the criteria for a 50 percent 
rating, but granting that some allowance might need to be 
made for other causes of his psychoneurotic symptoms).

The representative also stated that considering the record as 
a whole, there is no reason to believe that the veteran's 
psychiatric condition has changed in severity since his claim 
was filed in December 1987.  

After reviewing the evidence, the Board concludes that the 
veteran's psychiatric symptomatology is consistent with the 
criteria for a 50 percent rating under either the old or 
revised rating criteria.

The evidence clearly demonstrates that the veteran's 
psychiatric condition has considerably impaired his ability 
to maintain relationships.  At family therapy in December 
1987, the veteran explained that he wife had decided to 
divorce him; and in January 1988, the veteran was noted to be 
having multiple economic and family problems.  The veteran 
also began to withdraw socially, and a private physician, Dr. 
Toro Soto, indicated in December 1988 that the veteran did 
not do anything for enjoyment as nothing pleased him, and the 
veteran reported only leaving the house to attend medical 
appointments.

The veteran's wife testified in February 1989 that the 
veteran was in a totally withdrawn state; noting that while 
he occasionally talked with people who stopped by the house, 
he generally did not go out.

The veteran's psychiatric condition was generally stable, but 
the veteran did require hospitalization on several occasions 
throughout the course of his appeal.  For example, in 
February 1992, the veteran checked into the hospital 
complaining that he had been feeling increasingly sad, 
insomniac, and tearful, with lack of energy, anhedonia, 
anorexia and ideas of self harm.  The hospitalization report 
notes that the veteran was allowed to ventilate his feelings 
and was given total and unconditional support; and he made a 
"fast and uneventful recovery of his acute admission 
symptoms..."  The veteran was hospitalized again in February 
1993 (for approximately a month) with major depressive 
disorder; in September 1994; and then again for a week in 
August 1995.  Thus, the veteran has experienced several 
temporary spikes in his disability which necessitated 
hospitalization, but his symptoms appeared to have abated 
quickly with hospitalization and returned to their pre-
hospitalization levels by the time of his discharge from the 
hospital.  Nevertheless, the repeated need for 
hospitalization is indicative that the symptoms of the 
veteran's psychiatric disorder are more than mild.

In June 1993, a social and industrial study was performed 
without advance notice; and the veteran's ex-wife and several 
neighbors were interviewed.  The neighbors described the 
veteran as mostly isolated, noting that he would salute them 
as they went by, but did not generally converse with them.  
In October 1996, a field and industrial survey was conducted 
at which the veteran reported feeling empty, and he stated 
that he lacked friends.  

At a VA examination in July 2003, the examiner found that the 
veteran's psychiatric symptomatology was moderately 
interfering with his occupational and social functioning.

Additionally, the veteran has been regularly assigned a GAF 
score of around 60 (which has on occasion trended both upward 
downward on occasion).  A GAF score between 51 and 60 is 
assigned when an individual presents either moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks); or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers).  The medical records themselves 
also support a showing of moderate symptomatology.  

The veteran is clearly impacted by his psychiatric 
symptomatology as he does not seem to have many friends and 
only interacts with neighbors on a limited basis.  This is a 
change from the veteran prior to his back injury, as the 
veteran's ex-wife testified that the veteran used to be a 
very social person, and even as he withdrew, people still 
stopped by to talk with him.  Additionally, the veteran has 
gotten divorced, and his ex-wife referred to the veteran's 
behavior as inadequate. 

As such, the evidence shows that the veteran's psychiatric 
symptomatology is consistent with a 50 percent rating.  
However, the evidence fails to show that a rating in excess 
of 50 percent is warranted under either the old or revised 
rating criteria;.  

In this regard, it must be acknowledged that it was noted 
that at the veteran's July 1993 VA examination that the 
veteran had a voluntary component to present a very sick 
picture of himself.  In addition, while it does not appear 
that he has had a regular job for many years, there was at 
least some indication that he has raised and sold livestock 
(as reported by neighbors a field survey October 1996).  
Additionally, while the veteran does appear to be isolated, 
he leaves his house every day and goes to his ex-wife's house 
where he reportedly spends much of his time.  Furthermore, 
both times field and industrial inspections were conducted, 
the veteran was not found at either his wife's house or his 
own house.  The veteran also reportedly drives his children 
to and from school each day; and he is friendly with 
neighbors, waving to them as they drive by, although he does 
not normally interact with them.  It is also noted that while 
the veteran does not work, this factor alone is not entirely 
attributable to his psychiatric disability, as the veteran 
was able to work until his back injury.

As such, the veteran's psychiatric symptoms clearly cause 
considerable impairment in his ability to relate to people 
and result in considerable industrial impairment. Therefore, 
a 50 percent rating is warranted under the old rating 
criteria based on the veteran's psychiatric symptomatology.  
However, the evidence fails to show that the veteran's 
psychiatric symptomatology severely impairs his ability to 
establish and maintain effective or favorable relationships 
with people or that it is of such severity and persistence to 
cause severe impairment in the ability to obtain or retain 
employment.  Thus, a 70 percent rating is not warranted under 
the old criteria.

A 70 percent rating is similarly not warranted under the 
revised criteria, as the veteran's symptomatology fails to be 
of such severity necessary for such a rating.  Treatment 
records show little suicidal ideation; no obsessional rituals 
have been identified; and the veteran's speech has been 
consistently found to be coherent.  While the veteran is 
clearly depressed, it not to the point of being unable to 
function independently, appropriately and effectively; and 
the veteran has not shown impaired impulse control (such as 
unprovoked irritability with periods of violence) or spatial 
disorientation.  Furthermore, the veteran's personal 
appearance and hygiene has routinely been at least 
satisfactory.  (At VA examinations in February 1998, July 
2003, and July 2004, no hallucinations were seen, the veteran 
was cleanly dressed, and he was able to maintain his 
activities of daily living.)

As such, a 70 percent rating is not warranted under either 
the old or revised criteria.  Nevertheless, as the veteran's 
psychiatric symptoms warrant a 50 percent rating; a 50 
percent rating is granted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  However, as this is an appeal that arose 
from an initial rating following an award of service 
connection, the underlying claim was one for service 
connection.  As that was granted, it obviously was more than 
substantiated, it was established.  As such, the notice 
requirements for the claim have served there purposes, and 
these provisions concerning notice are no longer applicable.   

As to the duty to assist, VA and private treatment records 
have been obtained, as have Social Security Administration 
records.  The veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  Accordingly, no further assistance is required to 
fulfill VA's duty to assist.  






ORDER

A 50 percent rating for the veteran's psychiatric disability 
is granted, effective December 29, 1987, subject to the laws 
and regulations governing the award of monetary benefits.



___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


